                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    ELBRICK PASAYES ALBIZURES,                             Case No. 17-cv-03933-CRB (PR)
                                   9                   Petitioner,                             ORDER GRANTING
                                                                                               RESPONDENT’S MOTION TO
                                  10            v.                                             DISMISS AND PETITIONER’S
                                                                                               REQUEST FOR A STAY AND
                                  11    SCOTT KERNAN, Warden,                                  ABEYANCE
                                  12                   Respondent.                             (ECF No. 17)
Northern District of California
 United States District Court




                                  13

                                  14                                                      I.
                                  15          Petitioner, a state prisoner currently on parole, filed a pro se First Amended Petition for a

                                  16   Writ of Habeas Corpus under 28 U.S.C. § 2254 (FAP) challenging a 2014 conviction for rape and

                                  17   sexual penetration from Napa County Superior Court. In the operative FAP, petitioner claims

                                  18   that: (1) there was insufficient evidence to support the jury’s finding that he was guilty of forcible

                                  19   penetration; (2) the trial court’s exclusion of the victim’s prior conviction for impeachment

                                  20   purposes violated the Confrontation Clause; (3) the trial court erred in giving a jury instruction

                                  21   regarding consciousness of guilt and prior false statements; (4) the trial court erred by failing to

                                  22   instruct the jury that it could not convict petitioner unless the circumstantial evidence was

                                  23   inconsistent with any other rational conclusion; and (5) the prosecutor committed misconduct and

                                  24   counsel was ineffective for failing to object to the misconduct. ECF No. 10 (FAP) at 5, 7-8.

                                  25          On June 1, 2018, the court (Laporte, M.J.) found the claims cognizable under § 2254 and

                                  26   ordered respondent to show cause why a writ of habeas corpus should not be granted. Respondent
                                       instead filed a motion to dismiss on grounds that claim (1) is unexhausted, and claims (4) and (5)
                                  27
                                       are procedurally defaulted. Petitioner has filed an opposition and respondent has filed a reply.
                                  28
                                   1                                                       II.

                                   2                                                     A.
                                               Petitioner concedes that claim (1) is unexhausted because his state appellate attorney failed
                                   3
                                       to raise claim (1) to the Supreme Court of California on direct review, and requests that the court
                                   4
                                       stay and hold these proceedings in abeyance so he can exhaust claim (1). In support of his request,
                                   5   petitioner submits a declaration from appellate counsel where counsel states that he has “no idea”
                                   6   why he “failed to re-raise the claim of insufficiency of the evidence on the penetration count” in
                                   7   the Supreme Court of California because he believes the claim has merit. ECF No. 21 (Pet.’s

                                   8   Response) at 4.
                                               A district court may stay a mixed habeas petition to allow the petitioner to exhaust in state
                                   9
                                       court. See Rhines v. Weber, 544 U.S. 269, 277-78 (2005). But the petitioner must show (1)
                                  10
                                       “good cause” for his failure to exhaust his claims in state court, (2) that his unexhausted claims are
                                  11
                                       not “plainly meritless,” and (3) that he has not engaged in “intentionally dilatory litigation tactics.”
                                  12   Id. at 278. The court is satisfied that petitioner has done so. Claim (1) is not plainly meritless,
Northern District of California
 United States District Court




                                  13   petitioner has not engaged in intentionally dilatory litigation tactics and appellate counsel’s

                                  14   admittedly unexplainable failure to exhaust the claim constitutes good cause under Rhines. See
                                       Blake v. Baker, 745 F.3d 977, 982-84 (9th Cir. 2014) (claim of ineffective assistance by
                                  15
                                       postconviction counsel supported by evidence may constitute good cause under Rhines). Claim
                                  16
                                       (1) is dismissed without prejudice for failure to exhaust state judicial remedies.
                                  17
                                                                                           B.
                                  18           Respondent argues that claim (4) is procedurally defaulted on federal habeas because on
                                  19   direct appeal the California Court of Appeal found the instructional error claim procedurally
                                  20   barred under state law. The California Court of Appeal specifically found claim (4) procedurally

                                  21   barred because under California law “a party may not argue on appeal that an instruction correct in
                                       law was too general or incomplete, and thus needed clarification, without first requesting such
                                  22
                                       clarification at trial.” People v. Albizures, No. A141488, slip op. at 19-20 (Cal. Ct. App. Jan. 28,
                                  23
                                       2016) (quoting People v. Livingston, 53 Cal. 4th 1145, 1165 (2012)) (internal quotation marks
                                  24   omitted) (ECF No. 17 at 28-29). The court rejected petitioner’s argument that he was not required
                                  25   to request clarification because the instructions actually given were not correct in law, and made
                                  26   clear that petitioner “forfeited his claim of [instructional] error.” Id. at 22.

                                  27           Federal habeas review is barred on grounds of procedural default if a state court denied a
                                       claim because the petitioner failed to comply with the state’s requirements for presenting it.
                                  28
                                                                                            2
                                       Coleman v. Thompson, 501 U.S. 722, 731-32 (1991). The state’s grounds for denying the claim
                                   1
                                       “must be independent of the federal question and adequate to support the judgment.” Id. at 729.
                                   2
                                       A state procedural bar is adequate if it is firmly established and regularly followed. Walker v.
                                   3   Martin, 562 U.S. 307, 316 (2011).
                                   4          The Ninth Circuit has recognized and applied California’s contemporaneous objection rule
                                   5   in affirming the denial of a federal claim on grounds of procedural default where counsel failed to

                                   6   object at trial. See Inthavong v. Lamarque, 420 F.3d 1055, 1058 (9th Cir. 2005) (holding
                                       petitioner barred from challenging admission of evidence for failure to object at trial); Paulino v.
                                   7
                                       Castro, 371 F.3d 1083, 1092–93 (9th Cir. 2004) (holding petitioner barred from challenging jury
                                   8
                                       instruction for failure to object at trial); Vansickel v. White, 166 F.3d 953, 957–58 (9th Cir. 1999)
                                   9
                                       (holding petitioner barred from challenging denial of peremptory challenges for failure to
                                  10   contemporaneously object). Because the California Court of Appeal imposed this valid state
                                  11   procedural bar to petitioner’s instruction error claim, claim (4) is procedurally defaulted on federal

                                  12   habeas. Accord Ralls v. Hedgpeth, No. 10-cv-4732-CRB (PR), 2012 WL 892185, at *10 (N.D.
Northern District of California
 United States District Court




                                       Cal. Mar. 14, 2012) (finding instructional error claim procedurally defaulted on federal habeas
                                  13
                                       where state court denied claim for failure to object at trial). And because petitioner has not shown
                                  14
                                       cause and prejudice or a miscarriage of justice to overcome the default, see Coleman, 501 U.S. at
                                  15
                                       750, claim (4) is barred from federal habeas review and dismissed with prejudice.
                                  16                                                     C.
                                  17          Respondent argues that claim (5) is procedurally defaulted on federal habeas because on
                                  18   state habeas the California Court of Appeal found the claim procedurally barred under state law.

                                  19   The California Court of Appeal specifically found claim (5), which is comprised of a sub-claim of
                                       prosecutorial misconduct and a sub-claim of ineffective assistance of counsel for failing to object
                                  20
                                       to the misconduct, was procedurally barred as follows:
                                  21
                                                       The petition for writ of habeas corpus is denied. (In re Dixon
                                  22                  (1953) 41 Cal.2d 756, 759 [as to all claims other than ineffective
                                  23                  assistance of counsel]; In re Swain (1949) 34 Cal.2d 300, 303-04 [all
                                  24                  claims].)

                                  25   In re Albizures, No. A152856, slip op. at 1 (Cal. Ct. App. Dec. 1, 2017) (ECF No. 17 at 111). In
                                  26   other words, the prosecutorial misconduct sub-claim was procedurally barred under the Dixon rule
                                  27   that the claim could have been, but was not, raised on direct appeal, see In re Dixon, 41 Cal. 2d at
                                  28   759; and the ineffective assistance of counsel sub-claim was procedurally barred under the Swain
                                                                                         3
                                   1   rule that a claim must be pled with sufficient particularity, see In re Swain, 34 Cal. 2d at 304.

                                   2          The Supreme Court of the United States has recognized California’s Dixon rule as an

                                   3   adequate and independent state procedural bar. See Johnson v. Lee, 136 S. Ct. 1802, 1805-06

                                   4   (2016). Because the California Court of Appeal imposed this valid state procedural bar to

                                   5   petitioner’s prosecutorial misconduct sub-claim, this sub-claim of claim (5) is procedurally

                                   6   defaulted on federal habeas. Accord McCarthy v. Frauenheim, No. 16-cv-06820-HSG (PR), 2017

                                   7   WL 5972696, at *2 (N.D. Cal. Dec. 1, 2017) (finding claim procedurally defaulted on federal

                                   8   habeas where state court denied claim with citation to In re Dixon, 41 Cal. 2d at 759); Raygoza v.

                                   9   Holland, No. 16-cv-02978-EMC (PR), 2017 WL 2311300, at **3-4 (N.D. Cal. May 26, 2017)

                                  10   (same). And because petitioner has not shown cause and prejudice or a miscarriage of justice to

                                  11   overcome the default, see Coleman, 501 U.S. at 750, the prosecutorial misconduct sub-claim of

                                  12   claim (5) is barred from federal habeas review and dismissed with prejudice.
Northern District of California
 United States District Court




                                  13          The Ninth Circuit has recognized that a California court’s denial of a habeas petition with a

                                  14   citation to In re Swain is essentially a holding that the petitioner has not pled facts with sufficient

                                  15   particularity and that this defect can be cured in a renewed state habeas petition. See Kim v.

                                  16   Villalobos, 799 F.3d 1317, 1319 (9th Cir. 1986). Because the California Court of Appeal denied

                                  17   petitioner’s ineffective assistance of counsel sub-claim with a citation to In re Swain the claim has

                                  18   not been exhausted in the state courts. See id. But petitioner can exhaust by filing a new state

                                  19   habeas petition that sets forth his claim of ineffective assistance of counsel with sufficient

                                  20   particularity. Accord McCarthy, 2017 WL 5972696, at *3. Petitioner’s ineffective assistance of

                                  21   counsel sub-claim of claim (5) is dismissed without prejudice for failure to exhaust state judicial

                                  22   remedies.

                                  23                                                  III.
                                              For the foregoing reasons, respondent’s motion to dismiss (ECF No. 17) is GRANTED.
                                  24
                                       Claim (4) (instructional error regarding circumstantial evidence) and the prosecutorial misconduct
                                  25
                                       sub-claim of claim (5) are dismissed with prejudice as procedurally barred from federal habeas
                                  26   review. But claim (1) (insufficiency of the evidence as to penetration) and the ineffective
                                  27   assistance of counsel sub-claim of claim (5) are dismissed without prejudice to exhausting state
                                  28   judicial remedies.
                                                                                          4
                                              Petitioner’s request for a stay and abeyance under Rhines to exhaust his unexhausted
                                   1
                                       claims is GRANTED. Cf. Dixon v. Baker, 847 F.3d 714, 722-23 (9th Cir. 2017) (petitioner need
                                   2
                                       only show that one of his unexhausted claims is not plainly meritless to qualify for a stay under
                                   3   Rhines). If petitioner wishes to have this court consider his unexhausted claims – claim (1)
                                   4   (insufficiency of the evidence as to penetration) and the ineffective assistance of counsel sub-
                                   5   claim of claim (5) – he must properly present them to the Supreme Court of California in a new

                                   6   habeas petition.
                                              The clerk is instructed to ADMINISTRATIVELY CLOSE the case. Nothing further will
                                   7
                                       take place in this matter until petitioner exhausts his unexhausted claims in the state courts and,
                                   8
                                       within 28 days thereafter, moves to reopen the case and lift the court’s stay.
                                   9
                                              IT IS SO ORDERED.
                                  10
                                       Dated: February 5, 2019
                                  11
                                                                                        ______________________________________
                                  12
Northern District of California




                                                                                        CHARLES R. BREYER
 United States District Court




                                  13                                                    United States District Judge

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                         5
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ELBRICK PASAYES ALBIZURES,
                                   7                                                          Case No. 3:17-cv-03933-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        SCOTT KERNAN,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on February 5, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Elbrick Pasayes Albizures
                                       P.O. Box 1431
                                  21   Dixon, CA 95620
                                  22

                                  23   Dated: February 5, 2019
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25
                                                                                          By:________________________
                                  26                                                      Lashanda Scott, Deputy Clerk to the
                                  27                                                      Honorable CHARLES R. BREYER

                                  28
                                                                                          6
